Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-13, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (20190206411).
Regarding claims 1 and 16, Li discloses a system and a method (System and method for controlling a home assistant device), comprising:
an appliance having a network module for providing a local appliance network (network 462 in Fig. 4 comprises appliances); 
a user device (user 466 with device) connected with the local appliance network, the user device having a location module (“the location of the user is used to guess which air conditioner the user intends to operate”, paragraph 0025)(user location implies a location module is used to find user location first) for obtaining data indicative of a geographic location of the user device while the user device is connected to the local appliance network; and 
a remote computing device (see server system 108 in Fig. 1) communicatively coupled with the user device, wherein the remote computing device receives, from the user device, the 
wherein the data indicative of the geographic location of the user device while the user device is connected to the local appliance network is indicative of a geographic location of the appliance (the location of the user is used to guess which air conditioner the user intends to operate”, paragraph 0025).
Regarding claims 2, 18, Li discloses wherein the data indicative of the geographic location of the connected user device comprises GPS coordinates (populate a [location] parameter in the structured query with GPS coordinates from the user device 104, paragraph 0069).
Regarding claims 3-4, Li discloses wherein the local appliance network provided by the appliance is a wireless/wired network (see Fig. 4, appliances are in the form of wired or wireless).
Regarding claim 5, Li discloses prompting, by the user device, a user to permit the user device to provide the data indicative of the geographic location of the user device to the remote computing device (some or all of the occupants (e.g., individuals who live in the home) may register their device 466 with the smart home environment 400, paragraph 0084)(registration is a process or permitting data to a server).
Regarding claims 11, 17, Li discloses wherein the local appliance network provided by the appliance is a wireless local area network having a range less than about 100 feet (30 meters) from the appliance (LAN is used which is about 100feet range or coverage radius).

Regarding claim 13, Li discloses wherein the appliance does not include a location module capable of determining the geographic location of the appliance (see paragraph 0080, the smart appliances does not contain location module by itself).

Allowable Subject Matter
Claims 6-10, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.



/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov